          Case 1:17-cr-00630-ER Document 295 Filed 06/19/20 Page 1 of 1




                                                            June 17, 2020
Hon. Edgardo Ramos
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Karl Sebastian Greenwood
               Case: 17-CR-630

Dear Judge Ramos,

        This office represents Mr. Greenwood. On the government’s consent, we are writing to
request an adjournment of next week’s court conference from June 24, 2020 to August 5, 2020.
The reason for this request is that while we are still navigating the voluminous and complex
discovery, our ability to confer with our client remains substantially limited. Under normal
circumstances we would have been able to meet with our client for several hours per day, several
days per week, to discuss and prepare the case as necessary. But under current restrictions we are
limited to a single thirty-minute phone call per week. The requested adjournment will thus account
for these restrictions, and it will allow us sufficient time to communicate with Mr. Greenwood
before our next appearance in Court.

       Thank you for your consideration.

                                                                   /s/
                                                            Bruce Barket
                                                            Alexander Klein


 The June 24 pretrial conference is adjourned to August 5, 2020, at 9:00 AM.
 SO ORDERED.



                                                     6/19/2020
